Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Species IV directed to claims 17-19 and newly added claims 22-27 in the reply filed on 2/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-16 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




3.	Claims 17-18 and 22-27 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0288590 (Nito) (hereinafter “Nito”).
Regarding claim 17, Figs. 1-7 show an image forming apparatus (Fig. 1), comprising: 
an image forming portion (including 309-315) configured to form an image on a sheet; 
a first rotary member (318) configured to fix the image formed on the sheet by the image forming portion (including 309-315) to the sheet by heat;
a second rotary member (319) disposed downstream of the first rotary member (318) in a conveyance direction in which the sheet is conveyed, and configured to convey the sheet having the image fixed thereon by the first rotary member (318);
a motor (509) configured to drive the second rotary member (319); and 
at least one processor (Fig. 2) configured:
to determine a rotation phase (numbered paragraph [0041]) of a rotor (402) of the motor (509);
to determine a target speed (numbered paragraph [0042]) of the rotor (402); and

wherein the at least one processor (Fig. 2) is configured to determine the target speed based on a value corresponding to a load torque applied to the rotor (402).  See, e.g., numbered paragraph [0003].
Regarding claim 22, Figs 1-7 show that the at least one processor (Fig. 2) is configured to determine the target speed so that a differential value between the value corresponding to the load torque applied to the rotor (402) and a value corresponding to a predetermined torque is decreased.
Regarding claim 18, Figs. 1-7 show that the value corresponding to the predetermined torque is set based on the value corresponding to the load torque applied to the rotor (402) under a state in which the sheet is conveyed by the first rotary member (318) and the second rotary member (319).

control the drive current, in a case in which the determined target speed is greater than a first value, based on the first value as the target speed; and
control the drive current, in a case in which the determined target speed is less than a second value that is less than the first value, based on the second value as the target speed.
Regarding claim 24, Figs. 1-7 show a detector (507 and/or 508) configured to detect the drive current flowing through the winding,
wherein the value corresponding to the load torque applied to the rotor (402) is a value of the torque current component of the drive current detected by the detector (507 and/or 508).
Regarding claim 25, Figs. 1-7 show that the at least one processor (Fig. 2) is configured to:
determine, in a case in which the value corresponding to the load torque is increased, a speed obtained by adding a speed corresponding to an amount of increase of the value corresponding to the load torque to the target speed as the target speed; and
determine, in a case in which the value corresponding to the load torque is decreased, a speed obtained by adding a speed corresponding to an amount of 
Regarding claim 26, Figs. 1-7 show that the at least one processor (Fig. 2) is configured to determine a rotation speed of the rotor (402),
wherein the vector control controls the drive current so that a difference between the target speed and the determined rotation speed is decreased based on the torque current component and the excitation current component.
Regarding claim 27, Figs. 1-7 show that the at least one processor (Fig. 2) is configured to determine a target phase of the rotor (402) based on the determined target speed,
wherein the vector control controls the drive current so that a difference between the target phase and the determined rotation phase is decreased based on the torque current component and the excitation current component.
Allowable Subject Matter
4.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/           Primary Examiner, Art Unit 3658